Citation Nr: 1810148	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  09-15 568A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1. Entitlement to service connection for tinnitus. 

2. Entitlement to an initial rating in excess of 20 percent for a back disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse




ATTORNEY FOR THE BOARD

Jonathan M. Estes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to June 1970.  He is the recipient of numerous awards and decorations, to include the Purple Heart and Combat Action Ribbon. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2008 and August 2013 rating decisions issued by a Department of Veterans Affairs (VA) Regional Office (RO).  The Board remanded the issues on appeal in June 2013, October 2015, and June 2017 for additional development and the case now returns for further appellate review. 

In October 2017, the Veteran and his spouse testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.  At such time, the Veteran submitted additional evidence with a waiver of Agency of Original Jurisdiction (AOJ) consideration.  38 C.F.R. § 20.1304(c) (2017).  Therefore, the Board may properly consider such evidence.

The issue of an initial rating in excess of 20 percent for a back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

Resolving all doubt in favor of the Veteran, his currently diagnosed tinnitus had its onset in service and has continued to the present time.



CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C. §§ 1101, 1110, 1112, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for tinnitus constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110 (2012); 38 C.F.R. 
§ 3.303(a) (2017).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Tinnitus is deemed an organic disease of the nervous system where there is evidence of acoustic trauma.  Fountain v. McDonald, 27 Vet. App. 258 (2015).

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The record reflects that the Veteran is in receipt of, among others, the Purple Heart and Combat Action Ribbon.  As such, the provisions of 38 U.S.C. § 1154(b) are applicable in this case, which state, in pertinent part, that in any case where a veteran is engaged in combat during active service, lay or other evidence of service incurrence of a combat related disease or injury will be considered sufficient proof of service connection if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence during service, and, to that end, VA shall resolve every reasonable doubt in favor of the Veteran.  The Federal Circuit has held that the presumption found in § 1154(b) applies not only to the potential cause of a disability, but also to whether a disability itself was incurred while in service.  See Reeves v. Shinseki, 682 F.3d 988, 999 (Fed. Cir. 2012).  The combat presumption, however, does not alleviate the requirement that the evidence show current disabilities attributable to the past in-service disorders.  See generally Clyburn v. West, 12 Vet. App. 296, 303 (1999).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends that his tinnitus is related to in-service noise exposure he experienced as a result of his combat service.  Specifically, he testified that it began after he was exposed to explosions during mortar attacks.  In an August 2013 letter, the Veteran reported being exposed to mortar attacks and an ammo dump explosion that would "knock out his hearing," and stated that he believed his tinnitus began as a result of such incidents.  In the same letter, he also reported significant noise exposure due to weaponry and demolitions used during combat missions.  

The Board further notes that, at various points during the appeal period, the Veteran has alleged that his tinnitus is secondary to his bilateral hearing loss and/or posttraumatic stress disorder (PTSD); however, service connection is not currently in effect for bilateral hearing loss.  Furthermore, as the Board herein awards service connection for tinnitus on a direct basis, it need not reach the question of whether such is secondary to his service-connected PTSD.

As an initial matter, the Board notes that the Veteran has a current diagnosis of tinnitus as such disorder can be identified through lay observations alone and he has offered competent and credible descriptions of experiencing tinnitus throughout the appeal.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Furthermore, such diagnosis was also confirmed at the VA examinations conducted through the course of the appeal.

Additionally, while the Veteran's service treatment records (STRs) are negative for any complaints, treatment, or diagnoses referable to tinnitus, his statements regarding in-service noise exposure are competent and credible as such are consistent with his military occupational specialty (MOS) of rifleman and his combat service in Vietnam.  Thus, the remaining question is whether the Veteran's currently diagnosed tinnitus is related to his active duty military service.

In this regard, there is conflicting opinions of record.  Specifically, at an August 2008 VA examination, the Veteran reported the onset of his tinnitus was ten to fifteen years earlier.  The examiner noted the Veteran's two years of combat noise exposure.  She also noted thirty years of occupational noise exposure as a mechanic and electrician, although she observed that the Veteran utilized hearing protection.  The examiner opined that the Veteran's tinnitus was not as likely as not related to his service, citing his reports of onset being ten to fifteen years earlier and there being no mention of tinnitus in his file.

At a July 2013 VA examination, the Veteran reported that he had experienced tinnitus since 1969 after mortar attacks knocked out his hearing for a couple of days. The examiner opined that the Veteran's tinnitus was less likely than not related to service. The examiner supported her conclusion by citing the lack of evidence of hearing loss in service and no showing of major threshold shifts in his STRs.  She noted his report of tinnitus onset in 1969 that day; however, she also noted his report at the August 2008 examination that his tinnitus started ten to fifteen years before 2008, and his civilian noise exposure.   

In an August 2013 letter, the Veteran's private audiologist opined that it was as likely as not that the Veteran's tinnitus may have been caused from the acoustic trauma he endured with his military specialty.  She noted that the Veteran reported experiencing tinnitus since an incident in 1969 in Vietnam.  In reaching such conclusion, she considered the nature of the Veteran's combat service in Vietnam as well as his post-service employment as an electronics technician in which he utilized hearing protection.  

At an August 2016 VA examination, the examiner opined that the Veteran's tinnitus was less likely as not related to service.  She noted that the Veteran again reported the onset of his tinnitus in 1969; however, she observed his STRs reflected that he denied any ear trouble at that time, and he had normal hearing tests in service without any threshold shifts.  The examiner further noted that the Veteran did not include tinnitus on his initial application for compensation in 1977, and had reported tinnitus for the first time in 2008, when he indicated that such began ten to fifteen years earlier.  She stated that positive August 2013 opinion failed to reference the Veteran's STRs or his occupational and recreational noise exposure; however, the Board notes that such opinion specifically references the Veteran's noise exposure during his combat service in Vietnam as well as the nature of his post-service noise exposure.

Consequently, the Board finds that the medical opinions as to whether the Veteran's tinnitus is related to his in-service noise exposure to be in relative equipoise.  Moreover, as the Veteran served in combat and has reported the onset of tinnitus coincident with such service, it is presumed that his in-service noise injury occurred at such time and his tinnitus had its onset at such time.  See Reeves, supra.  Moreover, while the August 2008 VA examiner noted his report that his tinnitus began 10 to 15 years previously, he has consistently maintained that it had its onset in 1969.  In this regard, the Veteran clarified at his Board hearing that the August 2008 VA examiner incorrectly reported the timing of the onset of his tinnitus, and again stated that it had been present since 1969.  Furthermore, additional documents of record reflect that the Veteran has consistently reported that his tinnitus began in service, to include on his application for compensation in April 2008, in August 2013 and December 2015 statements, in the August 2013 private opinion, and at the July 2013 and August 2016 VA examinations.  In light of the otherwise consistent reports of the onset of symptoms, the Board has no reason to doubt the veracity of the Veteran's reports that his tinnitus began in service and has continued to the present time.  Moreover, the Veteran clarified the nature of his post-service noise exposure, to include the fact that utilized hearing protection.

Consequently, the Board resolves all doubt in favor of the Veteran had finds that his tinnitus had its onset during his military service and has continued to the present time.  Therefore, service connection for tinnitus is warranted.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert, supra. 


ORDER

Service connection for tinnitus is granted.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claim o that he is afforded every possible consideration.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

In connection with the Veteran's claim for a back disorder, he was afforded a VA examination in July 2013 so as to determine the nature, etiology, and severity of such disorder.  However, since such time, the Veteran has reported his back disorder has worsened in severity, and subsequent treatment records reflect additional back symptoms not previously addressed.  In this regard, in April 2014, an orthopedic surgeon noted lumbar radiculopathy, and, in June 2014, the surgeon reviewed an electromyography report that showed left sided S1 radiculopathy.  Furthermore, at his October 2017 Board hearing, the Veteran testified that he experiences pain, numbness, and tingling that shoots down his right side.  These symptoms make it difficult to walk, causing him to drag his foot. He reported no radicular symptoms on his left side at that time.  He also testified that his back disorder had worsened insofar as he had additional limitation of his range of motion. Therefore, as the evidence suggests that the Veteran's back disability may have resulted in increased or additional symptomatology since the July 2013 VA examination, a remand is necessary in order to schedule him for an appropriate VA examination in order to assess the current nature and severity of such service-connected disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).   

Furthermore, subsequent to the July 2013 VA examination, the United States Court of Appeals for Veterans Claims (Court) made a precedential finding that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and, if possible, with range of motion measurements of the opposite undamaged joint. See Correia v. McDonald, 28 Vet. App. 158 (2016). In this regard, it does not appear that Correia-compliant testing was conducted, or that the VA examiner explained why such testing could not be conducted or was not necessary, at the aforementioned VA examination. Therefore, a remand is necessary in order to afford the Veteran a new VA examination that addresses such inquiries, and includes a retrospective medical opinion as to the findings included in the July 2013 VA examination.

Furthermore, the Court recently addressed 38 C.F.R. § 4.40, which states that a VA examiner must "express an opinion on whether pain could significantly limit functional ability" and the examiner's determination in such regard "should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups."  In this regard, the Court concluded that, when a VA examiner is asked to provide an opinion as to additional functional loss during flare-ups of a musculoskeletal disability, the examiner must obtain information from the Veteran regarding the severity, frequency, duration, characteristics, and/or functional loss related to such flare-ups.  The Court further concluded that, if the examination was not being conducted during a flare-up, the examiner should provide an opinion based on estimates derived from the information above as to the additional loss of range of motion that may be present during a flare-up.  Additionally, if the examiner cannot provide an opinion as to additional loss of motion during a flare-up without resorting to mere speculation, the examiner must make clear that s/he has considered all procurable data (i.e., the information regarding frequency, duration, characteristics, severity, and/or functional loss related to such flare-ups elicited from the Veteran), but any member of the medical community at large could not provide such an opinion without resorting to speculation.  Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017).

The Board observes that the Veteran endorsed flare-ups at his July 2013 VA examination.  In this regard, the examiner noted the Veteran experiences increased pain and decreased range of motion during a flare-up, and reported a loss of function due to pain during a flare-up; however, she did not indicate the degree of additional range-of-motion loss due to pain on use or during flare-ups, or explain why she could not do so.  Thus, on remand, if the examination is not being conducted during a flare-up, the examiner should elicit relevant information as to the Veteran's flare-ups or ask him to describe the additional functional loss, if any, he suffered during flare-ups and then estimate his functional loss due to flare-ups based on all the evidence of record, including the Veteran's lay information, or explain why he or she cannot not do so. 
 
Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his service-connected back disorder. All indicated tests and studies should be undertaken. The record, including a complete copy of this remand, must be made available for review in connection with the examination.

If possible, such examination should be conducted during a flare-up.

(A) The examiner should identify the current nature and severity of all manifestations of the Veteran's back disorder.  

(B) The examiner should record the range of motion of the lumbar spine observed on clinical evaluation in terms of degrees for flexion and extension. If there is evidence of pain on motion, the examiner should indicate the degree of range of motion at which such pain begins, and whether such pain on movement, as well as weakness, excess fatigability, or incoordination, results in any loss of range of motion. The examiner should record the results of range of motion testing for pain on both active and passive motion, on weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case he or she should clearly explain why that is so.

(C) The examiner is also requested to review the VA examination containing range of motion findings pertinent to the Veteran's back disability conducted in July 2013. In this regard, the examiner is requested to offer an opinion as to the range of motion findings for pain on both active and passive motion, on weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint. If the examiner is unable to do so, he or she should explain why.
 
(D) It is also imperative that the examiner comment on the functional limitations caused by flare-ups and repetitive use.  In this regard, the examiner should indicate whether, and to what extent, the Veteran's range of motion is additionally limited during flare-ups or on repetitive use, expressed, if possible, in terms of degrees, or explain why such details cannot be feasibly provided.

(E) If the Veteran endorses experiencing flare-ups of his back, the examiner must obtain information regarding the frequency, duration, characteristics, severity, and/or functional loss related to such flare-ups.  

Then, if the examination is not being conducted during a flare-up, the examiner should provide an opinion based on estimates derived from the information above as to the additional loss of range of motion that may be present during a flare-up.  If the examiner cannot provide an opinion as to additional loss of motion during a flare-up without resorting to mere speculation, the examiner must make clear that s/he has considered all procurable data (i.e., the information regarding frequency, duration, characteristics, severity, and/or functional loss related to such flare-ups elicited from the Veteran), but any member of the medical community at large could not provide such an opinion without resorting to speculation.

(F) The examiner is requested to indicate whether intervertebral disc syndrome related to the Veteran's service-connected back disability is present. If so, the examiner should the total duration of any incapacitating episodes over the past 12 months. The examiner is advised that an 'incapacitating episode' is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

(G) The examiner is also requested to indicate whether the Veteran's back disability results in any objective neurologic impairments, to include radiculopathy of the bilateral legs and/or erectile dysfunction, and, if so, the nature and severity of such neurologic impairment.  In addressing such inquiry, the examiner should consider the June 2014 electromyography report that showed left sided S1 radiculopathy.

(H) The examiner should also comment upon the functional impairment resulting from the Veteran's back disability with associated neurologic disabilities of radiculopathy of the right and left leg. 

A rationale for all opinions offered should be provided.

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


